DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.
 	Claim 1 is amended.
	Claims 1 and 5-17 are pending and considered herein.

Examiner Reassignment
	It should be noted that this application has been reassigned to Examiner Robert M. Kelly, AU 1633.  Please make note of such in future communications.  The final paragraphs herein contain the Examiner’s information. 

Priority
	The present Examiner agrees with the analysis of record, that Priority is considered to be to the 05 January 2018 date, of provisional Application 62/613,900.


Claim Objections
Claims 14-15 are objected to because of the following informalities:  
Claim 14 recites “population of population of”.  Clearly, this is meant to be simply “population of”.
Claim 15 is objected to, for depending from an objected-to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “the tumor antigen” in Claim 1.  However, there is a lack of antecedent basis for the same.  Such is because the cancer cited in claim 1 has multiple antigens, and thus, the Artisan would not know if Applicant is referring to the antigen the CAR attaches to, or one of the other antigen(s) of the cancer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims, as seen in, e.g., Claim 1, are generic to a “A method of treating cancer by dose-escalation administration of a population of …cells”.  Further, this dose-escalation is at least one cycle of 3 weekly administrations of the cells, in its broadest reasonable interpretation being the same subject which is treated, whether cells in vitro, or a subject, in vivo.  Claim 13 (also amended from original for its limitations) demonstrates that the escalating dose may not be given in different groups, but to the same cancer, separated by time, not by group.  It should be noted that “dose-escalation administration” was not an original claim limitation, thus, the support must be found wholly in the specification.
The broadest reasonable interpretation is that a single subject or cancer in vitro, is treated with the same dosage 3 times, over three weeks, on a weekly basis.
The specification does not describe a “dose-escalation administration of a population of … cells”.  Instead, in paragraphs 100-114, the specification describes a method of determining toxicities, in what is called a dose-escalation, but is actually a dose escalation study for toxicity.  In this instance, again, the sole description, a minimum of three subjects in three dose levels (3 subjects in each level of dose) are treated with different levels of cells, three times, over three weeks, and in the actual example, a fourth group at a fourth level of dosage, is included.  The result of these is a determination of toxicity, not treatment at all (e.g., paragraph 114).
	Further, even if it were included in the original claim terminology, and thus, due to consideration of the prior art, the prior art recognizes that a dose escalation as claimed is actually a dose-escalation study, in which toxicity is determined, and multiple groups of subjects are tested, at different levels of dose, to determine toxicity.  For example, the NIH National Cancer Institute provides the same definition of a dose escalation study, where patients are in dosage groups, and tested, for toxicity, and healthy people may be included.  What is not included is in vitro testing, or simply treating a single patient, and required to have cancer.  See attached web page https://www.cancer.gov/publications/dictionaries/cancer-terms/def/dose-escalation-study, “dose-escalation study”, author unknown, date unknown, downloaded 11/19/21, 1 page.
	Given the same, the Artisan would not have understood Applicant to have been in possession of other than toxicity studies, as dose-escalation studies, which are not limited to treating people, and those people may or may not have the cancer.  It should be pointed out, the claims do not require multiple groups for study at different levels, nor do they require more than treating a single cancer, not even a patient with cancer.  Finally, the patient isn’t even required to have cancer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-12, and 14-15 is/are (and newly reinstated) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al. (U.S. Patent Application Publication No. 2009/0257991 A1).
	Claim 1: Li teaches treating cancer by administering a population of modified, unstimulated mononuclear cells (e.g., ABSTRACT, paragraphs 13-14).  The cells can be administered more than once (e.g., paragraph 82), and may be taken from peripheral blood (e.g., 14).  The cells may be transfected by an mRNA encoding a CAR, and may be directed to a tumor antigen (e.g., ABSTRACT and paragraph 26).  The administrations may be weekly (e.g., paragraph 82) and may be several embodiments of 3 or more doses (e.g., Id.).  The Examiner, given the written description/new matter rejection, discussed above, has accorded no weight to the preamble of “dose-escalation”, as the steps herein anticipate the steps of the claims.  Thus, the claim is anticipated.
	Claim 5: the dosage may be 1x107 cells (e.g., paragraph 82).
	Claims 6-7: the antigen receptor may comprise an anti-CD19BBZ scab, conjugated to 4-1BB domain and the CD3ζ domain (e.g., paragraph 26).  The anti-CD19BBZ binds CD19, indicating it is the antigen binding region.  Further, Applicant’s specification states that he scFV conjugated to 4-1BB IC domain and CD3Z can be scAB CD19BBZ (Applicant’s specification, paragraphs 34-35), and thus, Li also reasonable anticipates the requirement that the antigen binding region is an scFV.
	Claim 8: CD19 is an antigen of leukemic B cells.
	Claim 9: Li teaches the cancer may be lung cancer (e.g., paragraph 24).
	Claim 10: Li teaches the antigen can be CD19.
	Claims 11-12: Li teaches the CAR comprises an anti-mesothelin binding region (e.g., paragraph 26).  The working example 12 also shows an mRNA encoding a CAR with the anti-mesothelin scFv binding domain, and the T-cell then expands and expresses the relevant CAR (Example 12).
	Claims 14-15: Li teaches that other agents may also be administered with the cells, including, e.g., chemotherapy (e.g., paragraph 82).
	Again, the Examiner, given the written description/new matter rejection, discussed above, has accorded no weight to the preamble of “dose-escalation”, as the steps herein anticipate the steps of the claims.  Thus, the claim is anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
While the rejections of Claim 13 are withdrawn, Claims 1, 5-12 and14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (U.S. Patent Application Publication 2009/0257991 A1), in view of Zhang, et al. (05/2017) “Phase I Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers”, Molecular Therapy, 25(5): 1248-58.
The newly-instituted rejection for anticipation (SUPRA) is also noted here, for its elements, as an anticipation rejection necessarily provides obviousness also.
Regarding claim1, Li teaches a method of treating cancer by administering a population of modified, unstimulated mononuclear cells (abstract, para [0013]-[0014]). Li also says that the modified, unstimulated mononuclear cells can be administered more than once (para [0082]). Li also states that a subject may receive 3 or up to twenty doses of the same amount over a time period that includes weekly (para [0082]), and that the dose may be repeated weekly.  Therefore, Li reasonably renders obvious the claimed limitation. Li further teaches that the mononuclear cells of its invention may be taken from peripheral blood (para [0014]), and that the cells may be transfected by an mRNA encoding a chimeric antigen receptor, or a chimeric receptor that is directed towards tumor-antigen binding (abstract; para [0026]).
Li, however, does not teach dose-escalation administration, but does teach in the examples that increasing dosages can be analyzed for effectiveness (e.g., Example 11).
Zhang teaches that CAR cells for use in cancer therapy can be administered via dose-escalation administration (abstract) over a period of 4 weeks (Table 1.), for determining the toxicity of treatment, as well as effectiveness (e.g., pp. 1250-51, paragraph bridging). Zhang also teaches that such administration is done for purposes of patient safety (p. 1254, col 2, para 2).  For the record, it is noted that safety and effectiveness are optimized by these methods (e.g., pp. 1250-51, paragraph bridging). 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the single/uniform dosage administration method of administering CAR cells with Li with the dose-escalation dosage administration method of administering CAR cells of Zhang. Zhang teaches administered CAR cells for use in cancer therapy, and one of ordinary skill in the art would have been motivated to substitute the single/uniform dosage administration method of administering CAR cells with Li with the dose-escalation dosage administration method of administering CAR cells of Zhang in order to ensure patient safety as well as effectiveness optimization, and both Li and Zhang teach methods of administering CAR cells to treat cancer patients.
One skilled in the art would have a reasonable expectation of success of substituting the single/uniform dosage administration method of administering CAR cells with Li with the dose-escalation dosage administration method of administering CAR cells of Zhang because Zhang teaches that CAR cells can be administered to humans using a dose-escalation method.
Claim 5:  Li teaches that the repeated dose can be 1x107 cells (para [0082]), and thus Li teaches a method of administering CAR cells in which an initial dose is 1x107 cells.  In addition to Li, Zhang teaches administering dose-escalation of CAR cells, and that the first dose to be administered is 1x107 cells (Table 1 — DL4).
Claims 6-7: in addition to Li, Zhang also teaches that the antigen-binding region is an scFv (p. 1252, col 2, para 1). Zhang also teaches that the CAR comprises a CD3zeta region (p. 1255, col 1, para 3).
Claim 8: in addition to Li, Zhang teaches that the engineered CAR binds to a tumor antigen (abstract).
Claim 9: in addition to Li, Zhang teaches that the cancer to be treated can be colorectal cancer (abstract).
Claim 10: in addition to Li, Zhang teaches that the tumor antigen to which the CAR binds is CEA (abstract).
Regarding claim 14, Li teaches that the cells can be administered with other agentsas part of the therapeutic process (para [0082]).
Regarding claim 15, Li teaches that the other agent is chemotherapy (para [0082]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li etal. (U.S. Pat. Pub. 2009/0257991 A1), and Zhang et al.("Phase | Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers", 05/2017, Molecular Therapy 25(5), p. 1248-1258), as applied to claims 1 and 5-15, in further view of Hong et al. ("L1 Cell Adhesion Molecule-Specific Chimeric Antigen Receptor-
Redirected Human T Cells Exhibit Specific and Efficient Antitumor Activity against Human Ovarian Cancer in Mice", 2015, PLoS One 11(1), p. 1-18).
The teachings of Li and Zhang have been set forth supra.
Regarding claim 16, Li teaches a method of treating cancer by administering a population of modified, unstimulated mononuclear cells (abstract, para [0013]-[0014]). Li further teaches that the mononuclear cells of its invention may be taken from peripheral blood (para [001 4]), and that the cells may be transfected by an mRNA encoding a chimeric antigen receptor, or a chimeric receptor that is directed towards tumor-antigen binding (abstract; para [0026]). Li also teaches that the CAR cells can be used to treat cancer in human subjects, including ovarian cancer (para [0024]).
Li, however, does not teach that the cells can be used to treat ovarian adenocarcinoma.
Hong teaches administering CAR cells to rats that have been injected with human ovarian adenocarcinoma cells lines (abstract; p. 2, Materials and Methods, para1). Hong also teaches that its CAR cells were able to target such cells and inhibit their growth in the mice (abstract), and Hong concludes that such cells can be used to treat ovarian cancer in humans (abstract).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating cancer, including ovarian cancer, with CAR cells of Li so that the CAR cells targeted ovarian adenocarcinomas specifically based on Hong. Hong teaches that CAR cells can be engineered so that they target ovarian adenocarcinoma cell lines, and one of ordinary skill in the art would have been motivated to modify the method of treating cancer, including ovarian cancer, with CAR cells of Liso that the CAR cells targeted ovarian adenocarcinomas specifically based on Hong because doing so would have enabled the specific treatment of ovarian adenocarcinomas, and both Hong and Li are directed to using CAR cells to treat cancers.
One skilled in the art would have a reasonable expectation of success of modifying the method of treating cancer, including ovarian cancer, with CAR cells of Li so that the CAR cells targeted ovarian
adenocarcinomas specifically based on Hong because Hong demonstrates that CAR cells can be used to target ovarian adenocarcinoma cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li etal. (U.S. Pat. Pub. 2009/0257991 A1), Zhang et al.("Phase | Escalating-Dose Trial of CAR-T Therapy Targeting CEA+ Metastatic Colorectal Cancers", 05/2017, Molecular Therapy 25(5), p. 1248-1258), and Hong et al. ("L1 Cell Adhesion Molecule-Specific Chimeric Antigen Receptor-Redirected Human T Cells Exhibit Specific and Efficient Antitumor Activity against Human Ovarian Cancer in Mice", 2015, PLoS One 11(1), p. 1-18), as applied to claims 1 and 5-16, in further view of Koneru et al. ("IL-12 secreting tumor-targeted chimeric antigen receptor T cells eradicate ovarian tumors in vivo", 2015, Oncolmmunology 4(3), p. 1- 11).
The teachings of Li, Zhang, and Koneru have been set forth supra.
Regarding claim17, Li teaches a method of treating cancer by administering a population of modified, unstimulated mononuclear cells (abstract, para [0013]-[0014]). Li further teaches that the mononuclear cells of its invention may be taken from peripheral blood (para [0014]), and that the cells may be transfected by an mRNA encoding a chimeric antigen receptor, or a chimeric receptor that is directed towards tumor-antigen binding (abstract; para [0026]). Li also teaches that the CAR cells can be used to treat cancer in human subjects, including ovarian cancer (para [0024)).
Li, however, does not teach that the cells can be used to treat ovarian adenocarcinoma.
Hong teaches administering CAR cells to rats that have been injected with human ovarian adenocarcinoma cells lines (abstract; p. 2, Materials and Methods, para1). Hong also teaches that its CAR cells were able to target such cells and inhibit their growth in the mice (abstract), and Hong concludes from this result that such cells can be used to treat ovarian cancer in humans (abstract). Finally, Hong teaches that that the antigen targeted by CAR cells is also expressed on ovarian serous
tissue (p. 5, para 5), meaning that Hong’s CAR cells canbe used to target serous adenocarcinoma of the ovary.
Hong, however, does not teach that its CAR cells can be used to treat a platinum resistant high- grade serous adenocarcinoma of the ovary.
Koneru teaches using CAR cells to target ovarian cancers in vivo (abstract). Koneru also teaches that it is using its CAR cell therapy method in phase | clinical trials for patients with platinum -resistant advanced (i.e., high-grade) ovarian cancer given the successful results of its method (p. 8, col 2, para 3).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Liand Hong so that the CAR cells were further modified to treat platinum resistant high-grade serous adenocarcinoma of the ovary based on Koneru. Koneru teaches that CAR cells can be engineered so that they cantreat platinum-resistant high-grade ovarian cancer based on its jn vivo results, and one of ordinary skill in the art would have been motivated to modify the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Liand Hong so that the CAR cells were further modified to treat platinum resistant high-grade serous adenocarcinoma of the ovary based on Koneru because doing so would have led to the treat ment of a specific type of carcinoma of the ovary, and Hong already teaches the treatment of serous adenocarcinomas using CAR cells.
One skilled in the art would have a reasonable expectation of success of modifying the method of treating serous ovarian adenocarcinoma with unstimulated mononuclear CAR cells taught by the combination of Liand Hong so that the CAR cells were further modified to treat platinum resistant high- grade serous adenocarcinoma of the ovary based on Koneru because Koneru teaches that CAR cells can be administered in vivo for treating that specific disease.

Applicant’s Response to Advisory of 7/1/21
Applicant argues against the argument provided in the advisory action of 7/1/21 (pp. 4-5 of the response of 8/23/21).
Applicant argues that the cells of Zhang and Li are distinct, and that Zhang utilizes lentiviral transfected cells, while Li utilizes mRNA transfected cells, and thus, the dangers of Zhang’s cells are not present in Li’s cells, and thus, one would not be motivated to do a dose-escalation study.
The Examiner considered this argument, but given that Li demonstrates optimization in similar treatments, for effectiveness and safety (e.g., Example 11) in the demonstration of its invention, and given that the Art already recognizes dose-escalation studies for the same (See written description above), it is therefore clear that the Artisan was well aware of these studies, and would find them beneficial for demonstrating effectiveness and safety, thereby optimizing levels for treatment.  Therefore, absent more, the present Examiner believes that these routines are known in the art and would have been utilized.
Response to Argument – Obviousness Rejections
Applicant’s argument of 8/23/21 has been considered but is not found persuasive.
Applicant argues that Zhang is concerned with stably transfected cells, and the problems therein, and this does not apply to the mRNA-transfected cells of Li, and thus, there is no motivation to combine (pp. 6-7, paragraph bridging).
Such is not persuasive.  Toxicity and effectiveness are both concerns with any therapy.  Here, the cells express the CAR and it is beyond the Examiner to determine that the Artisan would not be concerned with the same, even if it is not exactly the same.  It is suggested that Art stating such could be helpful beyond the argument here.
Applicant argues that because Li is successful, there is no motivation to test the safety and efficacy through such a dose escalation study (p. 7, second paragraph).
Such is not persuasive. Safety and efficacy are always the concern of the Artisan.
Applicant argues that their disclosure is the first to demonstrate the claimed invention is effective and safe (p. 7, paragraph 3).
Such is not persuavie.  As shown in Example 11 of Li, it is shown effective through similar dosage groups (albeit the groups had one member each).
Applicant argues that Li nor Zhang teach one cycle of 3 weekly administrations, and the other art does not cure the deficiencies (pp. 7-8, paragraph bridging).
Such is not persuasive.  Li does teach weekly administrations may be used, and that there may be three doses.  Thus, the Argument is not persuasive.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633